Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 13: The present invention is directed to a storage box configured to store a mobile printer. The prior art searched and of record neither anticipated nor suggests the claimed combinations of wherein the mobile printer including a built-in antenna in the vicinity of a first region of a surface exposed to the outside of the mobile printer, the antenna being configured for non-contact short-range wireless communication with a communication device, the storage box comprising a first exterior surface and a second exterior surface including a predetermined position at  which information is provided, the information indicating where the antenna is placed, wherein the predetermined position corresponds to the first region of the mobile printer when the mobile printer is placed in the storage box, and wherein the second exterior surface is configured to permit configuration information to be transmitted from the communication device to the built-in antenna, when the mobile printer is in a power-off status, such that the mobile printer is configured based on the configuration information when the mobile printer is powered on.
Regarding Claim 15: The present invention is directed to a shipping unit configured to ship a plurality of mobile printer. The prior art searched and of record neither anticipated nor suggests the claimed combinations of the shipping unit comprising a plurality of storage boxes, each storage box configured for storing a mobile printer therein, the mobile printer including a built-in antenna in the vicinity of a first region of a surface exposed to the outside of the mobile printer, the antenna being configured for non-contact short-range wireless communication with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG D TRAN/Primary Examiner, Art Unit 2675